                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DELANO J. WILLIAMS,                              :
    Plaintiff,                                   :
                                                 :
           v.                                    :       CIVIL ACTION NO. 21-CV-1813
                                                 :
KYLE RUSSELL, et al.,                            :
     Defendants.                                 :

                                          MEMORANDUM

KENNEY, J.                                                                          MAY 27, 2021

           Plaintiff Delano J. Williams, a prisoner incarcerated at SCI-Mercer, brings this pro se

civil rights action pursuant to 42 U.S.C. § 1983, raising constitutional claims based on conditions

in which he was previously confined at the Lehigh County Jail (“LCJ”). For the following

reasons, the Court will dismiss Williams’s Complaint pursuant to 28 U.S.C. § 1915A(b)(1), for

failure to state a claim, and give Williams an opportunity to file an amended complaint.

      I.        FACTUAL ALLEGATIONS

           Williams’s Complaint names the following Defendants in their individual and official

capacities: (1) Kyle Russell, Warden of LCJ; (2) Robert McFadden, identified as Deputy Warden

for Security; (3) Steven Miller, identified as Deputy Warden for Treatment; and (4) a Jane

Doe/John Doe “Medical Supervisor/Manager.” (ECF No. 2 at 2-3.) 1 The Court understands

Williams to be raising constitutional claims in connection with his fall from a top bunk bed and

allegedly inadequate medical treatment for his injuries when he was detained at LCJ as a pretrial

detainee.




1
    The Court adopts the pagination supplied by the CM/ECF docketing system.
                                                     1
         Williams alleges that he was “climbing up to the top bunk[] that had no ladder[,] forcing

[him] to step on the desk and pull [himself] up with no hand rail to assist [him].” (Id. at 5.)

During this effort, Williams slipped and fell, causing him to split his eyebrow, eyelid, the area

below the lower eyelid and upper cheek, and to bruise his cornea. (Id.) He also experienced a

severe headache. (Id.)

         Williams alleges that “prison staff” took him to the hospital and to an “eye treatment

specialist.” (Id. at 8.) He received eight to ten stitches. (Id. at 5.) Williams claims that he “was

subjected to great pain during/after the eye specialist examined/treated [his] severe eye injuries.”

(Id.) He also contends that “medical staff/security staff was fully aware of [his] injury” but

“refused/neglected all follow up treatment ordered by professional hospital doctor(s) & eye

specialist” due to deliberate indifference and/or a “campaign of harassment.” (Id. at 8.) He does

not elaborate on those allegations. Williams still suffers from “severe pain in [his] eye/face,” his

eye gets “blurry,” and he “get[s] minor headache from light sensitivity.” (Id. at 5.) Williams

seeks nominal, compensatory, and punitive damages. (Id.)

   II.      STANDARD OF REVIEW

         Although Williams has paid the filing fee in full, the Court has the authority to screen his

Complaint pursuant to 28 U.S.C. § 1915A. See Shane v. Fauver, 213 F.3d 113, 116 n.2 (3d Cir.

2000) (recognizing that the district courts have the authority to screen a prisoner complaint

pursuant to § 1915A(b)(1) even if the prisoner is not proceeding in forma pauperis). Section

1915A requires that the Court “review, before docketing, if feasible or, in any event, as soon as

practicable after docketing, a complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity.” 28 U.S.C. § 1915A(a). In

doing so, the Court must dismiss a complaint or any portion thereof that “is frivolous, malicious,



                                                  2
or fails to state a claim upon which relief may be granted,” id. § 1915A(b)(1), or that “seeks

monetary relief from a defendant who is immune from such relief,” id. § 1915A(b)(2).

          Whether a complaint fails to state a claim under § 1915A(b)(1) is governed by the same

standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). See

Neal v. Pa. Bd. of Prob. & Parole, No. 96-7923, 1997 WL 338838, at *1 (E.D. Pa. June 19,

1997); see also Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). Accordingly, the

Court must determine whether the complaint contains “sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Williams is proceeding pro

se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

   III.      DISCUSSION

          “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

To be liable in a civil rights action “[a] defendant in a civil rights action must have personal

involvement in the alleged wrongs.” See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.

1988). “Personal involvement requires particular ‘allegations of personal direction or of actual

knowledge and acquiescence.’” Dooley v. Wetzel, 957 F.3d 366, 374 (3d Cir. 2020) (quoting

Rode, 845 F.2d at 1207).




                                                   3
       It appears Williams is primarily pursuing individual and official capacity claims for

deliberate indifference to his serious medical needs under the Fourteenth Amendment. 2

Liberally construing the Complaint, he may also be pursuing Fourteenth Amendment claims

based on the conditions of the bunk bed that he claims caused his fall. For the following reasons,

these claims fail as pled.

       A.    Official Capacity Claims

       Williams has sued the Defendants in their official capacities as well as their individual

capacities. Official capacity claims are indistinguishable from claims against the entity that

employs the officials. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) (“Official-capacity

suits . . . ‘generally represent only another way of pleading an action against an entity of which

an officer is an agent.’”) (quoting Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 690, n.55

(1978)). Thus, “an official-capacity suit is, in all respects other than name, to be treated as a suit

against the entity.” Id. Accordingly, Williams’s official capacity claims against employees and

officials of LCJ are essentially claims against the employing municipality, Lehigh County.

       To plead a basis for municipal liability under § 1983, a plaintiff must allege that the

municipality’s policy or custom caused the violation of his constitutional rights. See Monell, 436

U.S. at 694. “To satisfy the pleading standard, [the plaintiff] must . . . specify what exactly that

custom or policy was.” McTernan v. City of York, PA, 564 F.3d 636, 658 (3d Cir. 2009).

“‘Policy is made when a decisionmaker possess[ing] final authority to establish municipal policy

with respect to the action issues an official proclamation, policy, or edict.’” Estate of Roman v.



2
 Since Williams was a pretrial detainee at the time of the relevant events, the Fourteenth
Amendment governs his claims. See Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir. 2005). To
the extent the Complaint refers to the Fifth or Eighth Amendments, those amendments are
inapplicable here.

                                                  4
City of Newark, 914 F.3d 789, 798 (3d Cir. 2019) (quoting Andrews v. City of Philadelphia, 895

F.2d 1469, 1480 (3d Cir. 1990)). “‘Custom, on the other hand, can be proven by showing that a

given course of conduct, although not specifically endorsed or authorized by law, is so well-

settled and permanent as virtually to constitute law.’” Id. (quoting Bielevicz v. Dubinon, 915

F.2d 845, 850 (3d Cir. 1990)). For a custom to be the proximate cause of an injury, the

municipality must have “had knowledge of similar unlawful conduct in the past, failed to take

precautions against future violations, and that its failure, at least in part, led to his injury.” Id.

(internal quotations and alterations omitted). A plaintiff may also state a basis for municipal

liability by “alleging failure-to-supervise, train, or discipline . . . [and alleging facts showing]

that said failure amounts to deliberate indifference to the constitutional rights of those affected.”

Forrest v. Parry, 930 F.3d 93, 106 (3d Cir. 2019).

        Nothing in the Complaint alleges that the conditions or conduct of which Williams

complains was the result of a municipal policy or custom. Accordingly, Williams has failed to

state plausible official capacity claims against the Defendants.

        B.   Individual Capacity Claims Based on The Bunk Bed

        Read liberally, it is possible that Williams is attempting to pursue claims based on the

absence of ladders for ascending to the top bunk bed, which he indicates was the cause of his

fall. To establish a basis for a Fourteenth Amendment violation, a prisoner must allege that his

conditions of confinement amount to punishment. Bell v. Wolfish, 441 U.S. 520, 538 (1979).

“Unconstitutional punishment typically includes both objective and subjective components.”

Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007). “[T]he objective component requires an

inquiry into whether the deprivation was sufficiently serious and the subjective component asks




                                                    5
whether the officials acted with a sufficiently culpable state of mind.” Id. (internal quotations

and alterations omitted).

       “[A] ‘particular measure amounts to punishment when there is a showing of express

intent to punish on the part of detention facility officials, when the restriction or condition is not

rationally related to a legitimate non-punitive government purpose, or when the restriction is

excessive in light of that purpose.’” Bistrian v. Levi, 696 F.3d 352, 373 (3d Cir. 2012) (quoting

Stevenson, 495 F.3d at 68); Steele v. Cicchi, 855 F.3d 494, 504 (3d Cir. 2017). In general, to

satisfy the subjective component of the analysis in this Circuit, a prisoner must assert that prison

officials acted with deliberate indifference, meaning that they consciously disregarded a serious

risk to the detainee’s health or safety. See Wilson v. Seiter, 501 U.S. 294, 298-99 (1991); see

also Wilson v. Burks, 423 F. App’x 169, 173 (3d Cir. 2011) (per curiam) (“‘[T]he official must

both be aware of facts from which the inference could be drawn that a substantial harm exists,

and he must also draw that inference.’”) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994));

cf. Edwards v. Northampton Cty., 663 F. App’x 132, 135 (3d Cir. 2016) (per curiam) (“[W]e

agree with the District Court and find no reason to apply a different standard here as we have

applied the ‘deliberate indifference’ standard both in cases involving prisoners and

pretrial detainees.” (internal citations omitted)); Coleman v. Hodges, Civ. A. No. 18-1152, 2018

WL 6618459, at *5 (W.D. Pa. Nov. 30, 2018), report and recommendation adopted, 2018 WL

6618408 (W.D. Pa. Dec. 18, 2018) (“[T]he minimal scienter requirement under a Fourteenth

Amendment conditions of confinement claim appears to be deliberate indifference”).

       Courts faced with claims similar to Williams’s have held that the general absence of a

ladder or other safety mechanism for the top bunk in a prison cell at most suggests negligence

and does not give rise to a constitutional claim. See Tindell v. City of Philadelphia, Civ. A. No.



                                                   6
17-907, 2017 WL 3028598, at *2 (E D. Pa. July 14, 2017) (citations omitted). 3 Additionally,

nothing in the Complaint suggests that any of the Defendants acted with deliberate indifference

to Williams’s health or safety in connection with the condition of the bunk bed and the absence

of a ladder. Accordingly, Williams has not stated a constitutional claim based on the absence of

ladders to use for ascending to the top bunk bed in his cell.

       C. Individual Capacity Claims for Deliberate Indifference to Medical Needs

       Most of Williams’s allegations concern his medical condition; he appears primarily to be

asserting claims for deliberate indifference to his serious medical needs. To state a claim in the

context of medical care, a prisoner must allege facts indicating that prison officials were

deliberately indifferent to his serious medical needs. See Farmer, 511 U.S. at 835. “A medical



3
  See also, e.g., Mikell v. Harry, Civ. A. No. 16-2254, 2018 WL 501000, at *5 (M.D. Pa. Jan. 22,
2018) (“Courts have held that the absence of a safety mechanism on the top bunk in a prison cell,
or the lack of a bunk bed ladder, at most suggests negligence and does not give rise to a
constitutional claim as it does not rise to the level of deliberate indifference.”); Vercusky v.
Purdue, Civ. A. No. 15-2461, 2016 WL 7330589, at *3 (M.D. Pa. Dec. 16, 2016) (“This Court
similarly concludes that Plaintiffs allegation that the prison Warden failed to install ladders for
access to the top bunks in the SHU at FCI-Schuylkill does not amount to a cognizable
constitutional violation.”); Tutora v. Sweeney, Civ. A. No. 14-4458, 2014 WL 7059086, at *2
(E.D. Pa. Dec. 15, 2014) (“[T]he absence of a ladder or railing from the top bunk does not create
an objectively serious condition threatening inmate safety or reflect deliberate indifference on
behalf of prison officials.”); Williams v. Corizon, Civ. A. No. 12-2412, 2013 WL 4787223, at
*15 (E.D. Pa. Sept. 9, 2013) (“To the extent that Plaintiff attempts to argue that Defendant City
of Philadelphia is liable because they did not have ladders for all the bunk beds, such argument
fails, since that is, at most, negligence, which does not demonstrate the requisite culpability for
liability to attach.”); Walker v. Walsh, Civ. A. No. 11-1750, 2012 WL 314883, at *5 (M.D. Pa.
Feb. 1, 2012) (“[F]ailing to install safety rails on an upper bunk of a set of bunk beds that is to be
exclusively utilized by adults does not constitute a condition which would pose an unreasonable
risk of future injury.” (internal quotation marks omitted)); Pumphrey v. Smith, Civ. A. No. 09-
233, 2010 WL 4983675, at *4 (W.D. Pa. Dec. 2, 2010) (“The lack of a bunk ladder in a prison
cell does not meet the stringent requirements of deliberate indifference.”); see also Franco-
Calzada v. United States, 375 F. App’x 217, 218-19 (3d Cir. 2010) (per curiam) (dismissing
appeal as frivolous when plaintiff’s constitutional claims rested on allegations that he fell from a
faulty ladder attached to his top bunk, which defendants knew or should have known to be
unsafe because at least two other inmates had fallen).


                                                  7
need is serious, . . . if it is one that has been diagnosed by a physician as requiring treatment or

one that is so obvious that a lay person would easily recognize the necessity for a doctor’s

attention.” Monmouth Cty. Corr. Institutional Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir.

1987) (internal quotations omitted). Deliberate indifference has been found “where the prison

official (1) knows of a prisoner’s need for medical treatment but intentionally refuses to provide

it; (2) delays necessary medical treatment based on a non-medical reason; or (3) prevents a

prisoner from receiving needed or recommended medical treatment.” Rouse v. Plantier, 182

F.3d 192, 197 (3d Cir. 1999). Allegations of medical malpractice and mere disagreement

regarding proper medical treatment are insufficient to establish a constitutional violation. See

Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004). Additionally, “absent a reason to believe (or

actual knowledge) that prison doctors or their assistants are mistreating (or not treating) a

prisoner, a non-medical prison official . . . will not be chargeable with . . . deliberate

indifference.” Id. at 236.

         Williams has alleged a serious medical need for purposes of statutory screening, as he has

described injuries he sustained in the fall and alleged that an eye doctor examined him and

concluded he required certain treatment. However, he has not alleged that any of the named

Defendants acted with deliberate indifference or were personally involved in the denial, delay, or

prevention of follow up care that was ordered by the doctor. Williams does not describe what

additional medical care was required, the timing or circumstances of the alleged delay of that

care, and what role each Defendant played in those events. Absent such allegations, he has not

stated a claim against any of the Defendants for deliberate indifference to his serious medical

needs.




                                                   8
   IV.      CONCLUSION

         For the foregoing reasons, the Court will dismiss Williams’s Complaint for failure to

state a claim, pursuant to 28 U.S.C. § 1915A(b)(1). However, the Court will give Williams an

opportunity to file an amended complaint in accordance with the Court’s Order accompanying

this Memorandum in the event he can cure the defects in his claims. An appropriate Order

follows, which provides further instruction as to amendment.



                                              BY THE COURT:

                                              /s/ Chad F. Kenney
                                              __________________________________________
                                              CHAD F. KENNEY, J.




                                                 9
